department of the treasury internal_revenue_service washington d c wf j cs - date jul uniform issue list no kkrkkekekrkreererereeee kekeeekkkeerer kerekkkkkekrkekrekeekrerer se ‘t ed fa am responding to your letters of date and date regarding non-profit hospitals described in sec_501 of the internal_revenue_code received and have responded to your letter dated date in each letter you express concern about preferential treatment or discounts to by tax-exempt hospitals we maintain an ongoing examination program to ensure exempt_organizations continue to meet the requirements for tax-exempt status if you have information substantiating the negotiations between the hospitals and hee were not at arm’s length and the reimbursement received by the hospitals from sexe was below fair_market_value please feel free to send it directly to our dallas office that office determines if office is it warrants an examination the address for the dallas irs-eo classification commerce street mc dal dallas tx hope this information is helpful to you a a her identification_number if you need further assistance please contact ee sincerely michael seto manager exempt_organizations technical group
